     Case 5:19-cv-00321-TKW-HTC Document 14 Filed 07/26/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION



ELLIS D FORD,
      Petitioner,

v.                                                Case No. 5:19cv321-TKW-HTC

MARK INCH,
      Respondent.
                                           /

                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 13). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that Petitioner’s §2254 petition should be denied.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     The §2254 petition (Doc. 1) challenging Petitioner’s conviction in

Washington County 2013-CF-260 is DENIED.

      3.     A certificate of appealability is DENIED.
     Case 5:19-cv-00321-TKW-HTC Document 14 Filed 07/26/21 Page 2 of 2


                                                                          Page 2 of 2

      4.     The Clerk is directed to enter judgment in accordance with this Order

and close the file.

      DONE and ORDERED this 26th day of July, 2021.

                                       T. Kent Wetherell, II
                                      T. KENT WETHERELL, II
                                      UNITED STATES DISTRICT JUDGE




Case No. 5:19cv321-TKW-HTC
